            Case 1:18-cr-00816-RA Document 43 Filed 06/25/20 Page 1 of 1
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 6/25/2020


 UNITED STATES OF AMERICA,
                                                                 No. 18-CR-816
                        v.
                                                                    ORDER
 UMAR SADIQ,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         The conference line for the sentencing scheduled on June 26, 2020 at 1:00 p.m. is (888)

363-4749, and the access code is 1015508. This conference line is open to the public. The Court

will email the parties with information on the videoconferencing technology.

SO ORDERED.

Dated:      June 25, 2020
            New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
